Name: Council Regulation (EEC) No 306/91 of 4 February 1991 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 No L 37/4 Official Journal of the European Communities 9 . 2. 91 COUNCIL REGULATION (EEC) No 306/91 of 4 February 1991 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 857/84 is hereby amended as follows : 1 . The first indent of Article 4 ( 1 ) (d) is replaced by the following : '  shall be less than the maximum referred to in the first subparagraph of Article 2 (2) of Regulation (EEC) No 1336/86,'; 2. Article 1 2 (b) is replaced by the following : '(b) other milk products : cream, butter and cheese, in particular Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 31 17/90 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 857/84 (3), as last amended by Regulation (EEC) No 11 83/90 (4), provides for the possibility of re-allocating against payment the quantities freed by a producer to another producer in certain regions and collecting areas ; whereas the conditions for imple ­ menting this provision need to be updated, Whereas Article 12 (b) of Regulation (EEC) No 857/84 defines, as far as is necessary for determining the levy, certain milk products ; whereas, by way of clarification, the non-restrictive nature of that definition should be specified, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1991 . For the Council The President R. STEICHEN (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 303, 31 . 10 . 1990, p. 5. (3) OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 119, 11 . 5 . 1990, p. 27.